                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                      Plaintiff,                                   8:16CR115
       vs.
MARCOS DE LA TORRE,                                                JUDGMENT
                      Defendant.




In accordance with the Memorandum and Order of this date,


IT IS ORDERED:

      1.     For the reasons set out in the accompanying Memorandum and Order and

in the Court’s Memorandum and Order of September 5, 2019, ECF No. 129, the

Defendant’s correspondence construed as a Motion under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody (“§ 2255 motion”), ECF

No. 128, is denied;

      2.     No certificate of appealability will be issued; and

      3.     The Clerk is directed to mail a copy of this Memorandum and Order to the

Defendant at his last known address.

      Dated this 2nd day of December 2019.

                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
